Citation Nr: 0629793	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee 


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
condition. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right foot 
condition.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
condition. 

4.  Entitlement to service connection for a left foot 
condition as secondary to the veteran's service-connected 
back disability.  

5.  Entitlement to service connection for a right foot 
condition as secondary to the veteran's service-connected 
back disability.  

6.  Entitlement to service connection for a bilateral knee 
disorder as secondary to the veteran's service-connected back 
disability.  
7.  Entitlement to a disability rating greater than 10 
percent for a back disability to include arthritis, status 
post fracture, prior to October 21, 2004.

8.  Entitlement to a disability rating greater than 20 
percent for a back disability to include arthritis, status 
post fracture, as of October 21, 2004.

9.  Entitlement to an initial disability rating greater than 
10 percent for radiculopathy to the left lower extremity.  

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1964.  

The issue of radiculopathy of the left lower extremity comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The other issues on appeal come before the Board on appeal 
from a prior January 2004 rating decision of the RO in 
Nashville, Tennessee.  

The veteran cancelled his Travel Board hearing scheduled for 
August 2005.  See 38 C.F.R. § 20.704 (2005).

The Board notes that the veteran submitted new private 
medical evidence in January 2006.  This evidence has not yet 
been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was associated 
with a later waiver of RO consideration in the Informal 
Hearing Presenatation, the Board accepts it for inclusion in 
the record and consideration by the Board at this time.  See 
38 C.F.R. §§ 20.800, 20.1304 (2005).

The issues of an increased rating for radiculopathy to the 
left lower extremity and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left foot, right 
foot, and bilateral knee disorders in a May 2001 rating 
decision; it notified the veteran of the denial but he did 
not initiate an appeal.

2.  Evidence received since the May 2001 rating decision is 
either cumulative or redundant of evidence previously 
considered, or does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claims.  

3.  There is no competent evidence that the veteran's left 
foot, right foot, and bilateral knee disorders were caused or 
worsened by his service-connected back disability.  

4.  Prior to October 21, 2004, under the old criteria, the 
service-connected lumbar (back) disability with arthritis 
does not reflect moderate limitation of motion; or moderate, 
recurring attacks of intervertebral disc syndrome; or 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
the standing position; or evidence of residuals of a 
fractured vertebra, with cord involvement, bedridden, or 
requiring long leg braces. 

5.  As of October 21, 2004, under the old and new criteria, 
the service-connected lumbar (back) disability with arthritis 
does not reflect significant residuals of a fractured 
vertebra; or evidence of favorable ankylosis or forward 
flexion 30 degrees or less; or severe lumbosacral strain 
that would entail a 40 percent evaluation; or that 
intervertebral disc syndrome results in incapacitating 
episodes or severe, recurring attacks with intermittent 
relief.
  

CONCLUSIONS OF LAW

1.  The rating decision of May 2001 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
May 2001 rating decision to reopen claims for service 
connection for left foot, right foot, and bilateral knee 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  Service connection for left foot, right foot, and 
bilateral knee disorders as secondary to a service-connected 
back disability is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Prior to October 21, 2004, the criteria for a disability 
rating greater than 10 percent for a the back disability have 
not been met.  38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (2002).  

5.  As of October 21, 2004, the criteria for a disability 
rating greater than 20 percent for a thoracolumbar back 
disability have not been met.  38 C.F.R. §§ 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2005); 
38 C.F.R. 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 
(2002).      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the left foot, right foot, and bilateral knee 
disorders, the RO denied service connection for these 
disorders in a May 2001 rating decision.  It gave the veteran 
notice of this denial, but he did not initiate an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).  

The veteran's claim to reopen service connection for the 
above conditions was received in June 2003.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for left foot, right foot, 
and bilateral knee disorders in a May 2001 rating decision 
because it found that there was no evidence of these 
disorders in service and no nexus between any current 
disorders and the veteran's military service from October 
1961 to October 1964.  Evidence of record at the time of the 
May 2001 rating decision consisted of service medical records 
(SMRs); a Social Security Administration decision dated May 
2000; various private medical records dated from 1979 to 
2000; a VA examination dated January 2001; a lay statement 
from a retired serviceman received in February 2001, and 
various statements by the veteran. 

Evidence received since the May 2001 rating decision consists 
of various duplicate private medical records; a duplicate of 
the Social Security Administration decision dated May 2000; 
VA examinations and X-rays from July 2003, October 2004, and 
March 2005; a summary of a May 2004 Informal Conference 
report with the RO; Horizon Medical Center private records 
dated October and December 2005; and several statements by 
the veteran as part of his claim to reopen and his notice of 
disagreements.  

Initially, the Board finds that various private medical 
records and the Social Security Administration decision are 
duplicates of evidence of record at the time of the May 2001 
Board decision.  Therefore, these records are not new and 
cannot form the basis to reopen the claims.  

The Board finds that the following evidence is cumulative of 
evidence that was previously of record: several lay 
statements by the veteran as part of his notice of 
disagreements, and the veteran's claim to reopen.  These 
records merely repeat and summarize the veteran's contention 
that his right foot, left foot, and knee disorders should be 
service connected and that he should be provided with yet 
another VA examination for these conditions.  Cumulative or 
redundant evidence is not new and material.  38 C.F.R. 
§ 3.156(a).      

In this regard, the veteran, as a layperson without 
ostensible medical expertise, is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's opinion regarding the etiology of 
any these disorders currently present cannot provide a basis 
to reopen these claims. 

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and not cumulative or redundant of the record at the 
time of the May 2001 rating decision, it is not "material" 
within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, the following records only relate to the 
veteran's service-connected back disability and to a 
nonservice-connected left shoulder condition, and therefore 
are not material for purposes of reopening the claims: a 
summary of a May 2004 Informal Conference report with the RO; 
VA examinations and X-rays of October 2004 and March 2005; 
and Horizon Medical Center private records dated October and 
December 2005. 

Finally, the remaining evidence is not material.  
Specifically, a VA examination and X-rays dated July 2003 
show no abnormalities regarding the veteran's right foot, 
left foot, and both knees.  In addition, these records do not 
demonstrate any nexus to the veteran's military service.  
Overall, these records provide strong evidence against the 
veteran's service connection claims.  Consequently, this 
evidence therefore does not relate to an unestablished fact 
necessary to substantiate the claims, and thus does not raise 
a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a).  In any event, recent treatment for 
these disorders would not provide a basis to find an 
association between these disorders and service many years 
ago.  Accordingly, the Board finds no new and material 
evidence to reopen the claims for service connection for left 
foot, right foot, and bilateral knee disorders.  These claims 
are not reopened.  38 U.S.C.A.  §§ 5108.

With regard to the secondary service connection claim, 
service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In such 
circumstances, however, the veteran is compensated only for 
the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen, 7 Vet. App. at 448.   

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In his June 2003 claim to reopen, the veteran for the first 
time asserted right foot, left foot, and bilateral knee 
conditions as secondary to the veteran's service-connected 
back disability.  The veteran essentially contends that his 
service-connected back disability has caused him to have to 
walk with an abnormal gait resulting in or aggravating right 
foot, left foot, and bilateral knee conditions. 

While the appellant now claims these disabilities were 
incurred on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) held that reliance upon a 
new etiological theory is insufficient to transform a claim 
which has been previously denied into a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  However, if the 
veteran raises an additional argument (such as secondary 
service connection) or asserts the applicability of a law or 
[Court] analysis, it is unlikely that the veteran could be 
prejudiced if the Board proceeds to issue a decision on the 
matter raised.  See Bernard v. Brown, 4 Vet. App 384, 393 
(1993).  To avoid any prejudice to the veteran in this 
situation, the Board considers the veteran's secondary 
service connection claims to be distinguishable from the 
issues of new and material evidence to reopen direct service 
connection, and thus will proceed to separately address the 
secondary service connection claims on the merits, as there 
is no prejudice to the veteran in doing so.  

Service connection requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Private medical evidence 
of record indicates that the veteran has been diagnosed and 
treated for varus deformity of both knees; hallux rigidus and 
degenerative arthritis of the left first metatarsophalangeal 
joint, status post exostectomy and McBride bunionectomy; and 
hallux rigidus and hallux abducto valgus of the right first 
metacarpophalangeal joint.  See private medical records dated 
from 1998 to 2000 of "R.P.," MD, "J.L.," MD, and "D.K.," 
MD.  This contrasts with VA examinations and X-rays from 
January 2001 and July 2003 that recorded no abnormalities for 
the veteran's knees, right foot, and left foot.  The Board 
finds that the veteran currently does not have these 
disorders at this time.  In any event, for purposes of this 
decision, the Board will assume that the veteran has current 
right foot, left foot, and knee disorders.   

In any event, the Board finds there is simply no competent 
medical evidence of record that the veteran's service-
connected back disability resulted in or aggravated any 
current right foot, left foot, and knee disorders.  Velez 11 
Vet. App. at 158.  In fact, in March 2000, Dr. K. stated that 
the veteran's knee pain is associated with his left toe 
condition, status post exostectomy and a McBride 
bunionectomy.  Dr. K. followed by indicating in an April 2000 
treatment letter that "a lot of his [the veteran's] knee and 
back pain is mechanical secondary to his altered gait."  
Simply stated, Dr. K.'s findings demonstrate that the 
veteran's foot disorders may aggravate his service-connected 
back condition, but not vice-versa. Most significantly, after 
examination and treatment of the veteran, Dr. K never 
directly suggested or inferred that the veteran's back pain 
was the cause of his right foot, left foot, or knee 
disorders.  Dr. K.'s records supply probative evidence 
against the secondary service connection claims.          

In summary, the Board finds no competent evidence that the 
veteran's service-connected back disability has caused him to 
have to walk with an abnormal gait resulting in or 
aggravating right foot, left foot, and bilateral knee 
conditions.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448; 
Tobin, 2 Vet. App. at 39.  Notably, private medical records 
provide strong evidence against such an assertion.  Post-
service medical records, as a whole, are found to provide 
evidence against this contention.  Accordingly, the 
preponderance of the evidence is against the veteran's 
claims.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on these issues.  
38 U.S.C.A. § 5107(b).

With regard to the disability ratings, these ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The back issue on appeal arises from a claim for an increased 
rating received in June 2003.  As a result, only the present 
level of disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of this claim, the applicable rating 
criteria for intervertebral disc syndrome were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  Shortly thereafter, these changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the remaining diseases and injuries of the 
spine under 38 C.F.R. § 4.71a, which are effective 
September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.      

The 2002 amendments allow for intervertebral disc sydrome to 
be evaluated based on incapacitating episodes or based on 
chronic orthopedic and neurologic manifestations combined.  
The 2003 amendments renumber the diagnostic codes and create 
a general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.        

The Board notes that in its June 2004 statement of the case 
(SOC), the RO addressed both the old and new versions of the 
regulations.  Copies of the amended regulations were sent to 
the veteran as part of the SOC.  Therefore, the Board may 
also consider each version without determining whether doing 
so will be prejudicial to the veteran.  Bernard,  4 Vet. App. 
at 392-94.

Historically, the veteran was involved in a motor vehicle 
accident in December 1962 during service that resulted in a 
fracture of the right transverse process at L3-L4.  VA 
examiners have opined that over the years the veteran has 
developed arthritis in the lumbar spine stemming from this 
accident in service.  From June 1999 to October 2004, the 
veteran's back disability has been evaluated as 10 percent 
disabling under Diagnostic Code 5010-5295, traumatic 
arthritis and lumbosacral strain.  See 38 C.F.R. § 4.71a 
(2002).  As of October 2004, the veteran's back disability 
has been evaluated as 20 percent disabling under Diagnostic 
Code 5242, degenerative arthritis.  See 38 C.F.R. § 4.71a 
(2005).  

It has been determined that the veteran's arthritis is 
associated with his service- connected disability.  
Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint group or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

In this case, as the veteran is currently receiving a 
compensable evaluation for limitation of motion of the spine 
under the new general rating formula for the back disorder, 
arthritis does not provide a basis to increase the veteran's 
evaluation. 

Degenerative disc disease (DDD), disc herniation, and bulging 
lumbar discs have also been diagnosed as part of his service-
connected back condition.  See Horizon magnetic resonance 
imaging (MRI) of July 1999; March 2000 treatment letter of 
Dr. K.; and Horizon MRI of December 2005.  In contrast, VA 
examinations of record only show traumatic arthritis of the 
lumbar spine, without any indication of disc herniation or 
bulging.  Resolving any doubt in the veteran's favor, the 
Board will also consider Diagnostic Code 5293 (intervertebral 
disc syndrome) prior to the September 2002 and September 2003 
amendments.  After the September 2003 amendments, the Board 
will consider the renumbered Diagnostic Code 5243 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (2005).    

A review of the veteran's case indicates that the veteran 
also is currently service-connected for radiculopathy of the 
left lower extremity at 10 percent, associated with his back 
disability, under Diagnostic Code 8520.  38 C.F.R. § 4.124a 
(2005).   The issue of entitlement to a higher rating beyond 
10 percent for this disability is being remanded in this 
decision for the RO to issue a SOC.  The RO is instructed to 
take appropriate action to adjudicate this claim.  As these 
claims are not inextricably intertwined, the Board will 
proceed with the adjudication regarding the proper evaluation 
for the service-connected back disorder.      

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (residuals of vertebra fracture), a 100 
percent rating is warranted for residuals of a fractured 
vertebra, with cord involvement, bedridden, or requiring long 
leg braces.  A 60 percent rating is available, without cord 
involvement but with abnormal mobility requiring a neck 
brace.  Notes to Code 5285 state that, in other cases, the 
disability should be rated according to limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.

Prior to September 26, 2003, under Code 5292 (limitation of 
motion of lumbar spine),  severe limitation of motion 
warrants a 40 percent evaluation, moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation, 
and slight limitation of motion of the lumbar spine warrants 
a 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).   
	
The Board notes that the rating schedule applied here does 
not define a normal range of motion for the lumbar spine.  
However, current regulations do establish normal ranges of 
motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Plate V.  The supplementary information associated with the 
amended regulations state that the ranges of motion were 
based on medical guidelines in existence since 1984.  See 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will 
consider the ranges of motion in the current regulations, 
although the Board is applying the Diagnostic Codes in effect 
prior to the 2002 and 2003 amendments.

Prior to September 26, 2003, Diagnostic Code 5295, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).    

Prior to September 23, 2002, Diagnostic Code 5293, 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Effective September 23, 2002, the regulations regarding 
intervertebral disc syndrome were revised.  Effective 
September 26, 2003, the regulations regarding diseases of and 
injuries to the spine, to include intervertebral disc 
syndrome, were again revised by the VA.  These amendments 
included the changes made to the criteria used to evaluate 
intervertebral disc syndrome, which had become effective in 
the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
criteria for evaluating intervertebral disc disease under the 
September 2003 revisions were essentially unchanged from the 
September 2002 revisions, except that the diagnostic code for 
intervertebral disc disease was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that the veteran's intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also, effective September 26, 2003, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), and Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following General Rating Formula for Diseases and Injuries of 
the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

With respect to the criteria in existence before the 
September 2002 and September 2003 amendments, the veteran's 
lumbar spine disability could be rated under a variety of 
Diagnostic Codes that could entitle the veteran to a 
disability rating greater than 10 percent.  There is no 
evidence or contention by the veteran of ankylosis of the 
spine (Diagnostic Codes 5286 and 5289).  Therefore, these 
Codes will not be applied.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).  

Prior to October 21, 2004, under the prior version of the 
Code, the evidence shows that the veteran's back disability 
could be rated under Diagnostic Code 5285 (vertebral 
fracture), Diagnostic Code 5292 (limitation of motion of the 
lumbar spine), Diagnostic Code 5295 (lumbosacral strain), and 
Diagnostic Code 5293 (intervertebral disc syndrome).  
Therefore, the Board will evaluate the disability under the 
Code that will provide the most favorable rating under the 
previous criteria for the period 

Prior to October 21, 2004, with respect the previous 
criteria under Diagnostic Code 5285, there is no evidence of 
residuals of a fractured vertebra, with cord involvement, 
bedridden, or requiring long leg braces.  Nor is there 
evidence of vertebral fracture without cord involvement but 
with abnormal mobility requiring a neck brace.  In addition, 
the July 2001 VA examiner noted that vertebral body and disc 
space heights were well-maintained, providing evidence 
against the possibility of any demonstrable deformity of a 
vertebral body (i.e., loss of 50 percent or more of the 
vertebral height).  A subsequent VA examination in July 2003 
did not record any vertebral body deformity.  Consequently, a 
higher 60 or 100 percent rating, or an additional 10 percent 
rating under this Code, is not demonstrated.  38 C.F.R. 
§ 4.7.      

Prior to October 21, 2004, with respect to the previous 
criteria, there is simply no evidence of moderate limitation 
of motion to warrant the next higher 20 percent rating under 
Diagnostic Code 5292.  The range of motion in degrees 
recorded at VA examinations for this time period show, at 
most, only slight limitation of lumbar spine motion.  See 
January 2001 VA examiner report (80 degrees flexion, 10 
degrees extension), July 2003 VA examination (80 degrees 
flexion, 20 degrees extension, full 30 degrees bilateral 
lateral flexion).  These examinations provide direct 
evidence against a higher rating. 

Prior to October 21, 2004, with respect to the previous 
criteria ,under Diagnostic Code 5295, the evidence of record 
does not show a disability of 20 percent, that is, 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
the standing position.  The July 2003 examiner recorded full 
range of lateral motion to 30 degrees, bilaterally.  There 
was also no indication of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warranting a 40 percent evaluation.  
Specifically, VA examinations in January 2001 and July 2003 
were negative for muscle spasm, listing of the whole spine to 
the opposite side, or any loss of lateral motion.  All X-ray 
reports were unremarkable in this regard besides showing 
arthritis in the lumbar spine.  

Prior to October 21, 2004, with regard to the previous 
criteria before September 2002 for intervertebral disc 
sydrome, the evidence does not support a rating higher than 
10 percent under Diagnostic Code 5293.  That is, although 
there is evidence of a positive straight leg raise 
bilaterally, decreased sensation to his left foot, and mild 
radiculopathy bilaterally (see VA examinations of January 
2001 and July 2003), there is no evidence of moderate 
recurring attacks to warrant a 20 percent evaluation, or of 
severe, recurring attacks, with intermittent relief 
warranting a 40 percent evaluation.  Moreover, there are no 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
which would warrant a 60 percent evaluation under Code 5293.  
In fact, both examiners recorded normal reflexes and normal 
strength in both lower extremities, providing more highly 
probative evidence against this claim.  

In sum, prior to October 21, 2004, the Board finds no basis 
to award a disability rating greater than 10 percent for the 
veteran's back condition under the previous version of the 
rating criteria.  38 C.F.R. § 4.7.  

The Board now turns to the issue of entitlement to a 
disability rating greater than 20 percent for a back 
disability as of October 21, 2004.  The will consider both 
the old and new regulations for back disabilities in 
reviewing the evidence of record as of October 21, 2004.  The 
veteran was awarded a 20 percent rating by the RO because VA 
examinations dated October 2004 and March 2005 indicate that 
the veteran's back disability has worsened as evidenced by 
paraspinal muscle spasm, reduced flexion ranging from 55 to 
60 degrees, use of a cane, use of a back brace, and a 
steppage gait.  There was also objective evidence of 
functional loss due to flare-ups at which time the veteran's 
symptoms include pain, tenderness, weakness, fatiguability, 
and difficulty standing.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206 
 
Nonetheless, as of October 21, 2004, under the prior version 
of the Code, the evidence demonstrates that a rating greater 
than 20 percent is not in order under Diagnostic Code 5285 
(vertebral fracture), Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), Diagnostic Code 5295 
(lumbosacral strain), or Diagnostic Code 5293 (intervertebral 
disc syndrome).  Similarly, as of October 21, 2004, under 
the new version of the Code, a disability rating greater than 
20 percent is not warranted when considering Diagnostic Code 
5242 (degenerative arthritis) or Diagnostic Code 5243 
(intervertebral disc syndrome).     

That is, as of October 21, 2004, under Diagnostic Code 5285, 
there is no evidence of residuals of a fractured vertebra, 
with cord involvement, bedridden, or requiring long leg 
braces.  Nor is there evidence of vertebral fracture without 
cord involvement but with abnormal mobility requiring a neck 
brace.  

As of October 21, 2004, under Diagnostic Code 5292, the 
range of motion in degrees recorded at VA examinations for 
this time period show, at most, only moderate limitation of 
lumbar spine motion.  See October 2004 VA examiner report 
(60 degrees flexion, 10 degrees extension, full 30 degrees 
lateral flexion bilaterally, 50 degrees rotation 
bilaterally), March 2005 VA examination (55 degrees flexion, 
20 degrees extension, 28 degrees bilateral lateral flexion, 
50 degrees rotation bilaterally).  These examinations 
provide direct evidence against severe limitation of motion 
warranting a 40 percent rating under the old criteria, in 
addition to the new criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2005) (no evidence of favorable 
ankylosis or forward flexion 30 degrees or less).     

As of October 21, 2004, under Diagnostic Code 5295, there 
was also no indication of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, that would entail a 40 percent evaluation.  
38 C.F.R. § 4.71a (2002).  In this regard, bony structures 
were intact per X-rays performed in October 2004, there was 
no listing of the whole spine, and the veteran was able to 
demonstrate close to full lateral motion upon examination.  

As of October 21, 2004, with regard to intervertebral disc 
syndrome, strength and reflexes were largely intact per VA 
examinations of October 2004 and March 2005.  Although a 
Horizon private MRI dated December 2005 indicated a broad-
based disc bulge, VA examinations did not document 
intervertebral disc syndrome.  Thus, the examiners did not 
specify if there were incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months that could entitle the veteran to a 40 percent 
rating under Diagnostic Code 5243.  Although the veteran 
subjectively complained of flare-ups that could last 3-4 days 
during which time the veteran said it was difficult for him 
to stand, neither examiner opined that this was on account of 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Consequently, the 
evidence does not reflect that intervertebral disc syndrome 
results in incapacitating episodes or severe, recurring 
attacks with intermittent relief that could warrant a 40 
percent rating.      

With regard to functional loss, the functional loss present 
due to back pain, tenderness, weakness, fatiguability, and 
difficulty standing during flare-ups, while significant, is 
adequately represented in the 20 percent rating assigned.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

In summary, prior to October 21, 2004, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for a lumbar spine disability.  
38 C.F.R. § 4.3.  As of October 21, 2004, the Board finds 
that the evidence does not support a disability rating beyond 
20 percent. Id.  
  
It is undisputed that the veteran's service-connected back 
disability has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  This case does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R.  § 3.321(b)(1).  The standard for extra-schedular 
evaluation is quite high.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in July 2003 
and August 2003, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the June 2004 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the July 2003 VCAA 
notice letter prior to the January 2004 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the medical information he has authorized the VA to 
obtain on his behalf, and the private medical evidence and 
written statements he has submitted.  Moreover, the VCAA 
letters, rating decision, SOC, and supplemental statement of 
the case (SSOC) advised the veteran of what missing evidence 
was relevant and necessary to demonstrate service connection, 
secondary service connection, new and material evidence to 
reopen, and a higher disability rating.  Additionally, the 
VCAA letter dated in July 2003 advised that the VA required 
"additional information and evidence."  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard, 4 Vet. App. at 392-94.  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the content of notice to 
the veteran or the timing of these notices is harmless 
error. 

As the Board concludes above that the evidence is against the 
veteran's claims for new and material evidence and secondary 
service connection, any questions as to the disability rating 
to be assigned or the effective date to be assigned are 
rendered moot.  As for an increased rating for his back 
disability, since a disability rating and effective date have 
already been granted, the lack of notice pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), is harmless error.  

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the claimant that (1) notifies the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  The Board concludes that the VCAA letters, rating 
decision, SOC, and SSOC, when considered as a whole, have 
complied with Kent.  The Board finds that any deficiency in 
the notice to the veteran or the timing of these notices is 
harmless error. 

The veteran has been provided several VA examinations for his 
back disability and a July 2003 VA examination regarding his 
feet and knee claims.  Nonetheless, on several occasions the 
veteran has requested additional VA examinations for all 
issues on appeal, contending that all prior examinations were 
inadequate.  With regard to the new and material evidence 
issues on appeal, the duty to provide a VA examination and 
opinion only apples to a claim to reopen a finally 
adjudicated decision if new and material evidence is 
presented or secured.  3.159(c)(4)(C)(iii).  In this case, 
the Board found that no new and material evidence has been 
received; hence, a remand for a VA examination is not 
warranted.   

With regard to the claims for secondary service connection, 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  Simply stated, 
the standards of McLendon are not met in this case as service 
and post-service medical records provide strong evidence 
against the veteran's assertion that any left foot, right 
foot, and bilateral knee disorders were caused or worsened by 
his service-connected back disability.  

Finally, the veteran has claimed that prior VA examinations 
regarding his back disability were inadequate.  If an 
examination report does not contain sufficient detail, or the 
diagnosis is not supported by the findings on the examination 
report, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.  A review of the January 2001, 
July 2003, October 2004, and March 2005 VA examination 
reports, however, discloses detailed and thorough physical 
examination findings and comments from the examiner regarding 
the veteran's back disability.  Another examination would not 
be of any benefit to the veteran as the preponderance of the 
evidence is clearly against a higher rating for his back 
disability.  This findings is found to also be supported by 
treatment records of this condition, which are found to 
provide more evidence, as a whole, against these claims.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, Social Security Administration records, VA 
examinations, and private medical records as identified and 
authorized by the veteran.  Any relevant private medical 
evidence not obtained after multiple attempts by the RO was 
subsequently submitted by the veteran.  The veteran was 
scheduled for a Travel Board hearing in August 2005 but 
cancelled that request.  Thus, the Board is satisfied that 
all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claims 
for service connection for left foot, right foot, and 
bilateral knee disorders are not reopened.  These appeals are 
denied.

Service connection for a left foot condition as secondary to 
the veteran's service-connected back disability is denied.    

Service connection for a right foot condition as secondary to 
the veteran's service-connected back disability is denied.      

Service connection for a bilateral knee disorder as secondary 
to the veteran's service-connected back disability is denied.   

Prior to October 21, 2004, a disability rating greater than 
10 percent for a back disability to include arthritis, status 
post fracture, is denied.   

As of October 21, 2004, a disability rating greater than 20 
percent for a back disability to include arthritis, status 
post fracture, is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

With respect to the veteran's left lower extremity 
radiculopathy, review of the claims folder reveals that the 
RO granted service connection for this disability in a May 
2005 rating decision, assigning a 10 percent rating.  The 
Board construes the veteran's subsequent statement received 
in January 2006 as constituting a notice of disagreement with 
the initial rating 10 percent rating assigned.  However, the 
claims file does not reflect that a SOC has been promulgated 
as to that claim.  Where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
did not subsequently issue a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the matter is remanded to the RO.

Second, a TDIU claim is considered inextricably intertwined 
with any increased evaluation claims that are also in 
appellate status.  As such, since the increased rating for 
left lower extremity radiculopathy claim is being remanded 
for issuance of an SOC, the TDIU claim must be held in 
abeyance.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In other words, the RO must adjudicate the increased rating 
issue before appellate consideration of the TDIU issue can 
precede.
  
The veteran himself is asked to provide any medical evidence 
pertaining to his left lower extremity radiculopathy. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should furnish the veteran a SOC 
on the issue of an increased initial 
disability rating beyond 10 percent for 
left lower extremity radiculopathy.  
The RO should allow the veteran the 
appropriate period of time in which to 
perfect the appeal of this issue and 
proceed accordingly, if needed.  

2.	The RO should consider referring this 
case to the Director of Compensation 
and Pension for a determination as to 
whether the veteran is entitled to an 
extra-schedular TDIU rating in 
accordance with the provisions of 38 
C.F.R. § 4.16(b).  After completing any 
additional necessary development, the 
RO should then readjudicate the TDIU 
issue on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a SSOC as to the TDIU 
issue and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


